LOTTINGER, Judge.
This is a suit to rescind the sale of a used pickup truck motor which the plaintiff claims is burdened with redhibitory defects. From a trial court judgment awarding the plaintiff $242.18, the defendant has appealed.
The plaintiff purchased a used pickup truck motor from the defendant, Plank Road Auto Salvage, Inc., for $318.00 and spent $166.37 having the motor installed.
The engine caused problems from the time it was installed until it finally quit running a few days later.
The defendant claimed that the problems with the engine were caused by the plaintiff’s intentional revving of the motor in an attempt to blow it up.
The evidence as to whether the plaintiff or the defendant was responsible for the problems with the engine was hopelessly conflicting, but the trial court resolved the issue on the side of the plaintiff. The court, citing La.C.C. art. 2543, declared a reduction in the price in the amount of one half of the total expenses for the engine and installation.
Our thorough review of the record convinces us that the trial court correctly de*629cided the issues in this case and did not abuse its discretion in ordering a reduction in price.
Therefore, for the above and foregoing reasons, the decision of the trial court is affirmed at appellant’s costs.
AFFIRMED.